Opinion issued September 1, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00409-CR
                             ———————————
                     DWAYNE ALLEN BRYANT, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 262nd District Court
                            Harris County, Texas
                        Trial Court Case No. 1492209


                           MEMORANDUM OPINION

      Appellant, Dwayne Allen Bryant, has filed a motion to dismiss the appeal.

The motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal. The Clerk of this Court

has sent a duplicate copy to the trial court clerk. Id.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2